Title: From George Washington to Ensign Jacob I. Klock, 13 June 1778
From: Washington, George
To: Klock, Jacob I.


                    
                        Sir
                        Head Quarters [Valley Forge] 13th June 1778.
                    
                    Thirty four of the Indians who are in Camp being desirous of returning home, and it being necessary to commit them to the care of a prudent officer who will preserve good order among them I have appointed you for that purpose and you are to conduct them to Fort Schuyler or the neighborhood of Johnstown—pay the strictest attention to restraining them from irregularities, and causing an uneasiness to the Inhabitants on the road—You will draw provision for them upon giving your receipt at the Continental Magazines as Occasion may require.
                    As you are going to the neighborhood of your own habitation I have no objection to your taking a week or ten days for your private affairs. I am &c.
                